Bullard, J.,

delivered the opinion of the court.
This is an action of trespass, in which the plaintiff claims remuneration, for damages done by the cattle of the defendant, breaking into his enclosures, and for killing his dog.
The defendant pleaded the general issue; and that the plaintiff’s fences were not such as are required by the police regulations of the parish. The jury found a verdict for the defendant, and the plaintiff appealed.
*248. The whole matter, which was that of fact only, was left to the jury, and from the evidence in the record, we are not enabled to say, that the verdict was so clearly wrong, as to authorise the interference of this court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.